Exhibit 10.1

 

Execution Version

 

Additional Credit Extension Amendment

 

This Additional Credit Extension Amendment is dated as of May 20, 2015 (this
“Amendment”) by and among each of the financial institutions set forth on
Schedule II annexed hereto (each an “Additional Lender” and collectively the
“Additional Lenders”), Select Medical Corporation, a Delaware corporation (the
“Borrower”), Select Medical Holdings Corporation, a Delaware corporation
(“Holdings’) and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
June 1, 2011 and as amended by Amendment No. 1 dated as of August 8, 2012, the
Additional Credit Extension Amendment dated as of August 13, 2012, Amendment
No. 2 dated as of November 6, 2012, Amendment No. 3 dated as of February 15,
2013, the Additional Credit Extension Amendment dated as of February 20, 2013,
Amendment No. 4 dated as of June 3, 2013, Amendment No. 5, dated as of March 4,
2014, the Additional Credit Extension Amendment (Incremental Revolver) dated as
of October 23, 2014 and the Additional Credit Extension Amendment (Revolver
Extension) dated as of October 23, 2014, as amended, supplemented and in effect
from time to time (the “Credit Agreement”; capitalized terms used herein and not
defined shall have the meanings set forth in the Credit Agreement), among SELECT
MEDICAL HOLDINGS CORPORATION (“Holdings”), SELECT MEDICAL CORPORATION (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral
Agent (the “Administrative Agent” and the “Collateral Agent,” respectively),
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and GOLDMAN SACHS BANK USA,
as Co-Syndication Agents, MORGAN STANLEY SENIOR FUNDING, INC. and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents, and the several banks
and other financial institutions from time to time party thereto as lenders (the
“Lenders”).

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower 
may obtain Incremental Revolving Commitments and/or Incremental Term Loans by
entering into one or more Additional Credit Extension Amendments with Additional
Lenders; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Lenders, be amended as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.20 of the Credit Agreement. NOW, THEREFORE, in
consideration of the foregoing, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

SECTION ONE.  Agreements of Additional Lenders.

 

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Administrative Agent and
each other Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to Administrative Agent or such other Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

Each Additional Lender hereby commits to provide its respective Incremental
Revolving Commitments as set forth on Schedule II annexed hereto.  Such
Incremental Revolving Commitments shall be subject to the provisions of the
Credit Agreement and the other Loan Documents and shall constitute 2018 Extended
Revolving Commitments thereunder.  Each Additional Lender (other than any
Additional Lender that, immediately prior to the execution of this Amendment, is
a “Lender” under the Credit Agreement) acknowledges and agrees that upon its
execution of this Amendment its 2018 Extended Revolving Commitments shall be
effective and that such Additional Lender shall become a “Lender” under, and for
all purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.

 

SECTION TWO.  Conditions to Effectiveness.  This Amendment shall become
effective on May 20, 2015 (the “Amendment Effective Date”) when, and only when,
the following conditions have been satisfied:

 

(i)                                 this Amendment shall have been executed and
delivered by the Borrower, Holdings, the other Loan Parties, each Additional
Lender party hereto and the Administrative Agent;

 

(ii)                                   the Administrative Agent shall have
received copies of the resolutions of the board of directors (or authorized
committee thereof) of (x) Holdings, (y) the Borrower and (z) each Subsidiary
Loan Party approving and authorizing the execution, delivery and performance of
this Amendment, certified as of the Amendment Effective Date by the corporate
secretary or an assistant secretary thereof as being in full force and effect
without modification or amendment;

 

(iii)                                    the Administrative Agent shall have
received a legal opinion dated the Amendment Effective Date from Dechert LLP in
form and substance reasonably satisfactory to the Arrangers and the
Administrative Agent;

 

(iv)                                  the representations and warranties set
forth in Article III of the Credit Agreement and in each other Loan Document
shall be true and correct in all material respects (except to the extent any
such representation or warranty is qualified by “materially,” “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date hereof (both before
and after giving effect to the effectiveness of this Amendment) with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that the solvency representation will be deemed to have been made
on the Amendment Effective Date after giving effect to the effectiveness of this
Amendment);

 

(v)                                 to the extent not previously delivered, each
Additional Lender and the Administrative Agent shall have received at least 3
business days prior to the date hereof all documentation and other information
about the Borrower and the Subsidiary Loan Parties required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act that has been requested in writing at least 5 business days
prior to the date hereof;

 

(vi)                                  immediately prior to and after giving
effect to the effectiveness of this Amendment, no Default has occurred or is
continuing or shall result from the effectiveness of this Amendment;

 

(vii)                                    the Administrative Agent shall have
received a certificate, dated the Amendment Effective Date and signed by an
authorized officer of the Borrower, certifying compliance with

 

2

--------------------------------------------------------------------------------


 

clauses (iv), (vi) and (viii) of this Section 2 of this Amendment and
Section 2.20 of the Credit Agreement;

 

(viii)                                     immediately prior to and on a Pro
Forma Basis after giving effect to the effectiveness of this Amendment, (A) the
Borrower is in compliance with the Financial Performance Covenant recomputed as
of the last day of the most recently ended fiscal quarter for which financial
statements of the Borrower are available and (B) the Secured Leverage Ratio of
the Borrower is less than or equal to 3.50 to 1.00 as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) of the Credit Agreement; and

 

(ix)                                  to the extent not previously delivered,
(i) the Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance, if applicable, duly executed
by the Borrower and each Loan Party relating thereto) and (ii) the
Administrative Agent shall have received a copy of, or a certificate as to
coverage under, the insurance policies required by Section 5.07 of the Credit
Agreement including, without limitation, flood insurance policies (to the extent
required in order to comply with applicable law) and the applicable provisions
of the Security Documents, each of which shall be endorsed or otherwise amended
to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, in form and substance reasonably
satisfactory to the Administrative Agent.

 

SECTION THREE.  Post-Closing Covenant.  Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any Loan
Document, Borrower hereby agrees with the Administrative Agent to deliver, on or
before the date that is 120 days after the Amendment Effective Date (or such
longer period of time as may be agreed by the Administrative Agent in its sole
discretion), with respect to each Mortgaged Property:

 

(a)                                 an amendment to each existing Mortgage
(each, a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party and in form for recording in the recording office where such Mortgage
was recorded, together with such certificates, affidavits, questionnaires or
returns as shall be required in connection with the recording or filing thereof
under applicable law, in each case in form and substance reasonably satisfactory
to the Administrative Agent and otherwise approved by the applicable local
counsel for filing in the appropriate jurisdiction;

 

(b)                                 with respect to each Mortgage Amendment
(other than those Mortgage Amendments relating to Mortgaged Property located in
New Jersey and Ohio), a date down endorsement to each existing mortgage title
policy (if such endorsement is not available in the jurisdiction, a title search
and modification endorsement in lieu thereof) (each, a “Datedown Endorsement,”
collectively, the “Datedown Endorsements”) relating to the Mortgaged Property
subject to such Mortgage insuring the Administrative Agent that such Mortgage,
as amended by such Mortgage Amendment is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Collateral Agent for the benefit
of the Secured Parties and that there are no Liens of record in violation of the
provisions of the Loan Documents, and such Datedown Endorsement shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent;
and

 

(c)                                  with respect to each Mortgage Amendment
relating to Mortgaged Property located in New Jersey and Ohio, (i) title
searches in form and substance reasonably acceptable to the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent, conducted by a title insurance company reasonably
acceptable to the Administrative Agent, which reflect that there are no Liens of
record in violation of the provisions of the Loan Documents and (ii) opinions
addressed to the Administrative Agent and the Collateral Agent for its benefit
and for the benefit of the Secured Parties of (A) local counsel in each
jurisdiction where the Mortgaged Property is located with respect to the
enforceability and perfection of the Mortgages, as amended by such Mortgage
Amendments, and other matters customarily included in such opinions and
(ii) counsel for the Borrower regarding due authorization, execution and
delivery of such Mortgage Amendments, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

 

SECTION FOUR.  Representations and Warranties.  In order to induce each
Additional Lender and the Administrative Agent to enter into this Amendment, the
Borrower represents and warrants to each Additional Lender and the
Administrative Agent that, after giving effect to this Amendment, and both
before and after giving effect to the transactions contemplated by this
Amendment:

 

(a)                                 no Default or Event of Default has occurred
and is continuing;

 

(b)                                 the entry into this Amendment by
(x) Holdings, (y) the Borrower and (z) each other Loan Party has been duly
authorized by all necessary corporate or other action of each such entity; and

 

(c)                                  each of the representations and warranties
made by each of the Loan Parties in or pursuant to the Loan Documents is true
and correct in all material respects (except to the extent any such
representation or warranty is qualified by “materially,” “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date hereof as if made on
the date hereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, in all material respects as of such
specific date).

 

SECTION FIVE.  Reference to and Effect on the Loan Documents.  On and after the
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring the Credit
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Credit Agreement,” “there under,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment, and this Amendment shall constitute a
“Loan Document” for all purposes under the Credit Agreement.  The Credit
Agreement, the Notes and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and
effect.  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

SECTION SIX.  Reaffirmation.  Each Loan Party (x) hereby expressly acknowledges
the terms of this Amendment and reaffirms, as of the date hereof, the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(y) by its signature below, hereby affirms and confirms (a) its obligations
under each of the Loan Documents to which it is a party, and (b) the pledge of
and/or grant of a security interest in its assets which are Collateral to secure
such Obligations, all as provided in the Security Documents as originally
executed, and acknowledges and agrees that such guarantee, pledge and/or grant
shall continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement and the other Loan Documents and
(z) acknowledges and agrees that each of the Loan Documents in existence as of
the date hereof shall

 

4

--------------------------------------------------------------------------------


 

be henceforth read and construed in accordance with and so as to give full force
and effect to the ratifications, confirmations, acknowledgements and agreements
made herein.

 

SECTION SEVEN.  Costs, Expenses and Taxes.  The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, if any
(including, without limitation, the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent) in
accordance with the terms of Section 9.03 of the Credit Agreement.

 

SECTION EIGHT.  No FATCA Grandfathering.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Amendment, the Borrower and the Administrative Agent shall continue to treat
(and the Additional Lenders hereby authorize the Administrative Agent to treat)
the 2018 Extended Revolving Commitments (including the Incremental Revolving
Commitments under this Amendment), and any 2018 Extended Revolving Loans
(including any 2018 Extended Revolving Loans already outstanding) made pursuant
the 2018 Extended Revolving Commitments, as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

SECTION NINE.  Execution in Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page to this Amendment by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION TEN.  Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

 

SELECT MEDICAL CORPORATION,

 

as the Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

Name:    Michael E. Tarvin

 

 

Title:       Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

Name:    Michael E. Tarvin

 

 

Title:       Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

Name:    Michael E. Tarvin

 

 

Title:       Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Dawn Lee Lum

 

 

Name:

Dawn Lee Lum

 

 

Title:

Executive Director

 

S-2

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as an Additional Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name:

Michael Winters

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

 

Name:

Kirk L. Tashjian

 

 

Title:

Director

 

S-3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as an Additional Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Kent Davis

 

 

Name:

Kent Davis

 

 

Title:

Managing Director

 

S-4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as an Additional Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Joseph

 

 

Name:

Chris Joseph

 

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as an Additional Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Eric D. Koppelson

 

 

Name:

Eric D. Koppelson

 

 

Title:

Authorized Signatory

 

S-6

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as an Additional Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

S-7

--------------------------------------------------------------------------------


 

 

MANUFACTURERS & TRADERS TRUST CO.

 

as an Additional Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond P. Cullen

 

 

Name:

Raymond P. Cullen

 

 

Title:

Vice President

 

S-8

--------------------------------------------------------------------------------

 


 

SCHEDULE I
TO ADDITIONAL CREDIT EXTENSION AMENDMENT

 

SUBSIDIARY LOAN PARTIES

 

1.                                      Advantage Rehabilitation Clinics, Inc.

2.                                      Argosy Health, LLC

3.                                      Baseline Rehabilitation, Inc.

4.                                      C.E.R. - West, Inc.

5.                                      Community Rehab Centers of
Massachusetts, Inc.

6.                                      CRI ES, Inc.

7.                                      Crowley Physical Therapy Clinic, Inc.

8.                                      Dade Prosthetics & Orthotics, Inc.

9.                                      Douglas Avery & Associates, Ltd.

10.                               Eagle Rehab Corporation

11.                               Fine, Bryant & Wah, Inc.

12.                               Georgia Physical Therapy, Inc.

13.                               GH General - San Antonio, LLC

14.                               GP Therapy, L.L.C.

15.                               GR General - Scottsdale, LLC

16.                               Great Lakes Specialty Hospital — Hackley, LLC

17.                               Great Lakes Specialty Hospital — Oak, LLC

18.                               GRSH ES, Inc.

19.                               Gulf Breeze Physical Therapy, Inc.

20.                               Hospital Holdings Corporation

21.                               Indianapolis Physical Therapy and Sports
Medicine, Inc.

22.                               Intensiva HealthCare Corporation

23.                               Intensiva Hospital of Greater St. Louis, Inc.

24.                               Johnson Physical Therapy, Inc.

25.                               Joyner Sportsmedicine Institute, Inc.

26.                               Kentucky Rehabilitation Services, Inc.

27.                               Kessler Institute for Rehabilitation, Inc.

28.                               Kessler Orthotic & Prosthetic Services, Inc.

29.                               Kessler Professional Services, LLC

30.                               Kessler Rehab Centers, Inc.

31.                               Kessler Rehabilitation Corporation

32.                               Kessler Rehabilitation Services, Inc.

33.                               Madison Rehabilitation Center, Inc.

34.                               Metro Rehabilitation Services, Inc.

35.                               Metro Therapy, Inc.

36.                               New England Rehabilitation Center of Southern
New Hampshire, Inc.

37.                               NovaCare Occupational Health Services, Inc.

38.                               NovaCare Outpatient Rehabilitation East, Inc.

39.                               NovaCare Outpatient Rehabilitation, Inc.

40.                               NovaCare Rehabilitation of Ohio, Inc.

 

--------------------------------------------------------------------------------


 

41.                               NovaCare Rehabilitation, Inc.

42.                               OHRH ES, Inc.

43.                               Pacific Rehabilitation & Sports Medicine, Inc.

44.                               PR Acquisition Corporation

45.                               Pro Active Therapy of North Carolina, Inc.

46.                               Pro Active Therapy of South Carolina, Inc.

47.                               Pro Active Therapy of Virginia, Inc.

48.                               Pro Active Therapy, Inc.

49.                               Professional Sports Care Management, Inc.

50.                               Professional Therapeutic Services, Inc.

51.                               Professional Therapy Systems, Inc.

52.                               PTSMA, Inc.

53.                               RCI (Michigan), Inc.

54.                               RCI (WRS), Inc.

55.                               Regency Hospital Company of Macon, LLC

56.                               Regency Hospital Company of Meridian, L.L.C.

57.                               Regency Hospital Company of South Atlanta,
L.L.C.

58.                               Regency Hospital Company of South Carolina,
L.L.C.

59.                               Regency Hospital Company, L.L.C.

60.                               Regency Hospital of Cincinnati, LLC

61.                               Regency Hospital of Columbus, LLC

62.                               Regency Hospital of Covington, LLC

63.                               Regency Hospital of Fort Worth Holdings, LLC

64.                               Regency Hospital of Greenville, LLC

65.                               Regency Hospital of Jackson, LLC

66.                               Regency Hospital of Minneapolis, LLC

67.                               Regency Hospital of North Central Ohio, LLC

68.                               Regency Hospital of Northwest Arkansas, LLC

69.                               Regency Hospital of Northwest Indiana, LLC

70.                               Regency Hospital of Odessa Limited Partner,
LLC

71.                               Regency Hospital of Odessa, LLLP

72.                               Regency Hospital of Southern Mississippi, LLC

73.                               Regency Hospital of Toledo, LLC

74.                               Regency Hospitals, LLC

75.                               Regency Management Company, Inc.

76.                               Rehab Provider Network - East I, Inc.

77.                               Rehab Provider Network - East II, Inc.

78.                               Rehab Provider Network - Indiana, Inc.

79.                               Rehab Provider Network - New Jersey, Inc.

80.                               Rehab Provider Network - Pennsylvania, Inc.

81.                               Rehab Provider Network of Colorado, Inc.

82.                               Rehab Provider Network of Florida, Inc.

83.                               Rehab Provider Network of New Mexico, Inc.

84.                               Rehab Provider Network of North Carolina, Inc.

85.                               Rehab Provider Network of South Carolina, Inc.

86.                               Rehab Provider Network of Texas, Inc.

 

--------------------------------------------------------------------------------


 

87.                               Rehab Provider Network of Virginia, Inc.

88.                               Rehab Provider Network-Michigan, Inc.

89.                               Rehab Provider Network-Ohio, Inc.

90.                               RehabClinics (GALAXY), Inc.

91.                               RehabClinics (PTA), Inc.

92.                               RehabClinics (SPT), Inc.

93.                               RehabClinics, Inc.

94.                               Rehabilitation Center of Washington,
D.C., Inc.

95.                               RPN of NC, Inc.

96.                               S.T.A.R.T., Inc.

97.                               Select Employment Services, Inc.

98.                               Select Hospital Investors, Inc.

99.                               Select LifeCare Western Michigan, LLC

100.                        Select Medical of Kentucky, Inc.

101.                        Select Medical of Maryland, Inc.

102.                        Select Medical of New York, Inc.

103.                        Select Medical Property Ventures, LLC

104.                        Select Medical Rehabilitation Clinics, Inc.

105.                        Select Medical Rehabilitation Services, Inc.

106.                        Select NovaCare - KOP, Inc.

107.                        Select NovaCare - PBG, Inc.

108.                        Select NovaCare - PIT, Inc.

109.                        Select Physical Therapy Holdings, Inc.

110.                        Select Physical Therapy Limited Partnership for
Better Living

111.                        Select Physical Therapy Network Services, Inc.

112.                        Select Physical Therapy of Albuquerque, Ltd.

113.                        Select Physical Therapy of Birmingham, Ltd.

114.                        Select Physical Therapy of Blue Springs Limited
Partnership

115.                        Select Physical Therapy of Cave Springs Limited
Partnership

116.                        Select Physical Therapy of Chicago, Inc.

117.                        Select Physical Therapy of Colorado Springs Limited
Partnership

118.                        Select Physical Therapy of Connecticut Limited
Partnership

119.                        Select Physical Therapy of Denver, Ltd.

120.                        Select Physical Therapy of Green Bay Limited
Partnership

121.                        Select Physical Therapy of Illinois Limited
Partnership

122.                        Select Physical Therapy of Kendall, Ltd.

123.                        Select Physical Therapy of Knoxville Limited
Partnership

124.                        Select Physical Therapy of Lorain Limited
Partnership

125.                        Select Physical Therapy of Louisville, Ltd.

126.                        Select Physical Therapy of Ohio Limited Partnership

127.                        Select Physical Therapy of Portola Valley Limited
Partnership

128.                        Select Physical Therapy of Scottsdale Limited
Partnership

129.                        Select Physical Therapy of St. Louis Limited
Partnership

130.                        Select Physical Therapy of West Denver Limited
Partnership

131.                        Select Physical Therapy Orthopedic Services, Inc.

132.                        Select Physical Therapy Texas Limited Partnership

 

--------------------------------------------------------------------------------


 

133.                        Select Provider Networks, Inc.

134.                        Select Rehabilitation Hospital - Hershey, Inc.

135.                        Select Specialty Hospital - Ann Arbor, Inc.

136.                        Select Specialty Hospital - Arizona, Inc.

137.                        Select Specialty Hospital - Augusta, Inc.

138.                        Select Specialty Hospital - Beech Grove, Inc.

139.                        Select Specialty Hospital - Charleston, Inc.

140.                        Select Specialty Hospital - Cincinnati, Inc.

141.                        Select Specialty Hospital - Colorado Springs, Inc.

142.                        Select Specialty Hospital - Columbus, Inc.

143.                        Select Specialty Hospital - Conroe, Inc.

144.                        Select Specialty Hospital - Dallas, Inc.

145.                        Select Specialty Hospital - Danville, Inc.

146.                        Select Specialty Hospital — Daytona Beach, Inc.

147.                        Select Specialty Hospital - Denver, Inc.

148.                        Select Specialty Hospital - Durham, Inc.

149.                        Select Specialty Hospital - Erie, Inc.

150.                        Select Specialty Hospital - Evansville, Inc.

151.                        Select Specialty Hospital - Flint, Inc.

152.                        Select Specialty Hospital - Fort Smith, Inc.

153.                        Select Specialty Hospital - Fort Wayne, Inc.

154.                        Select Specialty Hospital - Gainesville, Inc.

155.                        Select Specialty Hospital - Greensboro, Inc.

156.                        Select Specialty Hospital - Grosse Pointe, Inc.

157.                        Select Specialty Hospital - Jackson, Inc.

158.                        Select Specialty Hospital - Johnstown, Inc.

159.                        Select Specialty Hospital - Kalamazoo, Inc.

160.                        Select Specialty Hospital - Kansas City, Inc.

161.                        Select Specialty Hospital - Knoxville, Inc.

162.                        Select Specialty Hospital - Laurel Highlands, Inc.

163.                        Select Specialty Hospital - Lexington, Inc.

164.                        Select Specialty Hospital - Lincoln, Inc.

165.                        Select Specialty Hospital - Little Rock, Inc.

166.                        Select Specialty Hospital - Longview, Inc.

167.                        Select Specialty Hospital - Macomb County, Inc.

168.                        Select Specialty Hospital - Madison, Inc.

169.                        Select Specialty Hospital - McKeesport, Inc.

170.                        Select Specialty Hospital - Memphis, Inc.

171.                        Select Specialty Hospital - Milwaukee, Inc.

172.                        Select Specialty Hospital - Nashville, Inc.

173.                        Select Specialty Hospital - North Knoxville, Inc.

174.                        Select Specialty Hospital - Northeast New
Jersey, Inc.

175.                        Select Specialty Hospital - Northeast Ohio, Inc.

176.                        Select Specialty Hospital - Northern Kentucky, LLC

177.                        Select Specialty Hospital - Northwest Detroit, Inc.

178.                        Select Specialty Hospital - Oklahoma City, Inc.

 

--------------------------------------------------------------------------------


 

179.                        Select Specialty Hospital - Omaha, Inc.

180.                        Select Specialty Hospital - Orlando, Inc.

181.                        Select Specialty Hospital - Palm Beach, Inc.

182.                        Select Specialty Hospital - Panama City, Inc.

183.                        Select Specialty Hospital - Pensacola, Inc.

184.                        Select Specialty Hospital - Phoenix, Inc.

185.                        Select Specialty Hospital - Pittsburgh/UPMC, Inc.

186.                        Select Specialty Hospital - Pontiac, Inc.

187.                        Select Specialty Hospital - Quad Cities, Inc.

188.                        Select Specialty Hospital - Saginaw, Inc.

189.                        Select Specialty Hospital - San Antonio, Inc.

190.                        Select Specialty Hospital - Savannah, Inc.

191.                        Select Specialty Hospital - Sioux Falls, Inc.

192.                        Select Specialty Hospital - South Dallas, Inc.

193.                        Select Specialty Hospital - Springfield, Inc.

194.                        Select Specialty Hospital - Tallahassee, Inc.

195.                        Select Specialty Hospital - Topeka, Inc.

196.                        Select Specialty Hospital - TriCities, Inc.

197.                        Select Specialty Hospital - Tulsa, Inc.

198.                        Select Specialty Hospital - Tulsa/Midtown, LLC

199.                        Select Specialty Hospital - Western Michigan, Inc.

200.                        Select Specialty Hospital - Western Missouri, Inc.

201.                        Select Specialty Hospital - Wichita, Inc.

202.                        Select Specialty Hospital - Wilmington, Inc.

203.                        Select Specialty Hospital — Winston - Salem, Inc.

204.                        Select Specialty Hospital - Youngstown, Inc.

205.                        Select Specialty Hospital - Zanesville, Inc.

206.                        Select Specialty Hospitals, Inc.

207.                        Select Subsidiaries, Inc.

208.                        Select Synergos, Inc.

209.                        Select Transport, Inc.

210.                        Select Unit Management, Inc.

211.                        SelectMark, Inc.

212.                        SemperCare, Inc.

213.                        SLMC Finance Corporation

214.                        Sports & Orthopedic Rehabilitation Services, Inc.

215.                        The Rehab Group, Inc.

216.                        The Rehab Group-Murfreesboro, LLC

217.                        Theraworks, Inc.

218.                        Victoria Healthcare, Inc.

219.                        West Gables Rehabilitation Hospital, L.L.C.

 

--------------------------------------------------------------------------------


 

SCHEDULE II
TO ADDITIONAL CREDIT EXTENSION AMENDMENT

 

Name of Lender

 

Type of Commitment

 

Amount

 

J.P. Morgan Chase Bank N.A.

 

2018 Extended Revolving Commitment

 

$

24,750,000

 

Deutsche Bank AG New York Branch

 

2018 Extended Revolving Commitment

 

$

18,000,000

 

Wells Fargo Bank, National Association

 

2018 Extended Revolving Commitment

 

$

17,250,000

 

Bank of America, N.A.

 

2018 Extended Revolving Commitment

 

$

12,250,000

 

Royal Bank of Canada

 

2018 Extended Revolving Commitment

 

$

12,250,000

 

Morgan Stanley Bank, N.A.

 

2018 Extended Revolving Commitment

 

$

12,250,000

 

Manufacturers and Traders Trust Co.

 

2018 Extended Revolving Commitment

 

$

3,250,000

 

 

 

Total:

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------